Exhibit 10.2
EXECUTION COPY
 
AMENDED AND RESTATED
REGISTRATION RIGHTS AGREEMENT
between
OXiGENE, INC.
and
SYMPHONY ViDA HOLDINGS LLC
 
Dated as of July 2, 2009
 
 

 



--------------------------------------------------------------------------------



 



Table of Contents

              Section       Page
Section 1.
  Definitions     1    
Section 2.
  Registration     3    
Section 3.
  Related Obligations     5    
Section 4.
  Obligations of the Investor(s)     9    
Section 5.
  Expenses of Registration     10    
Section 6.
  Indemnification     10    
Section 7.
  Contribution     15    
Section 8.
  Reports Under The Exchange Act     15    
Section 9.
  Assignment of Registration Rights     15    
Section 10.
  Amendment     16    
Section 11.
  Miscellaneous     16  

Exhibit A — Form of Selling Stockholder Questionnaire

i



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
REGISTRATION RIGHTS AGREEMENT
     AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT (this “Agreement”),
dated as of July 2, 2009, by and between OXiGENE, INC., a Delaware corporation
(the “Company”), and SYMPHONY ViDA HOLDINGS LLC, a Delaware limited liability
company (together with its permitted successors, assigns and transferees,
“Holdings”).
RECITALS:
     WHEREAS, in connection with the exercise by the Company of the Purchase
Option under the Amended and Restated Purchase Option Agreement, by and among
the Company, Holdings and Symphony ViDA, Inc., a Delaware corporation (the
“Symphony Collaboration”), of even date herewith (the “Purchase Option
Agreement”), the Company will issue (a) shares of the Company’s common stock,
par value $0.01 per share (“Company Common Stock”) (all such shares of Company
Common Stock, when and if issued, the “Purchase Option Shares”) or (b) the
Alternate Closing Securities (as defined in the Purchase Option Agreement) (all
such Alternate Closing Securities, when and if issued, the “Purchase Option
Alternate Closing Securities”), to Holdings as payment of the Purchase Price in
accordance with the terms of the Purchase Option Agreement;
     WHEREAS, pursuant to a post-closing adjustment set forth in Section 2B(a)
of the Purchase Agreement, the Company may issue Alternate Securities (as
defined in the Purchase Option Agreement) (all such Alternate Securities, when
and if issued, the “Purchase Option Adjustment Securities”) to Holdings;
     WHEREAS, the Company and Holdings are party to that certain Registration
Rights Agreement dated as of October 1, 2008 (the “Original Agreement”),
pursuant to which the Company has agreed to provide certain registration rights
under the Securities Act of 1933, as amended (the “Securities Act”), and
applicable state securities laws with respect to the shares of Company Common
Stock to be issued to Holdings; and
     WHEREAS, the parties to the Original Agreement desire to amend and restate
the Original Agreement and accept the rights and covenants hereof in lieu of
their rights and covenants under the Original Agreement.
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and Holdings (the
“Parties”) hereby agree as follows:
     Section 1. Definitions.
          (a) Capitalized terms used but not defined herein are used as defined
in the Purchase Option Agreement (including Annex A thereto).
A&R Registration Rights Agreement

 



--------------------------------------------------------------------------------



 



          (b) As used in this Agreement, the following terms shall have the
following meanings:
               (i) “Additional Registrable Securities” means (i) the Additional
Investment Shares, and (ii) any Company Common Stock issued with respect to the
Additional Investment Shares as a result of any stock split, stock dividend,
recapitalization, exchange or similar event or otherwise.
               (ii) “Company Warrants” has the meaning set forth in Section 2.02
of the Holdings LLC Agreement.
               (iii) “Effective Registration Date” means the date that the
Registration Statement (as defined below) is first declared effective by the
SEC.
               (iv) “Investor(s)” means Holdings, any transferee or assignee
thereof to whom Holdings assigns its rights under this Agreement and who agrees
to become bound by the provisions of this Agreement in accordance with Section 9
and any transferee or assignee thereof to whom a transferee or assignee assigns
its rights under this Agreement and who agrees to become bound by the provisions
of this Agreement in accordance with Section 9.
               (v) “Non-IV Registrable Securities” means (i) the Non-IV Shares,
and (ii) any Company Common Stock issued with respect to the Non-IV Shares as a
result of any stock split, stock dividend, recapitalization, exchange or similar
event or otherwise.
               (vi) “Purchase Option Related Registrable Securities” means
(i) the Purchase Option Shares, (ii) any Company Common Stock issued with
respect to the Purchase Option Shares as a result of any stock split, stock
dividend, recapitalization, exchange or similar event or otherwise, (iii) the
Purchase Option Alternate Closing Securities, and (iv) the Purchase Option
Adjustment Securities.
               (vii) “register,” “registered,” and “registration” refer to a
registration effected by preparing and filing one or more Registration
Statements in compliance with the Securities Act and pursuant to Rule 415, and
the declaration or ordering of effectiveness of such Registration Statement(s)
by the SEC.
               (viii) “Registrable Securities” means, collectively, the Share
Purchase Related Registrable Securities, the Purchase Option Related Registrable
Securities, the Additional Registrable Securities, the Non-IV Registrable
Securities and the Warrant Related Registrable Securities; provided, however,
that such securities will cease to be Registrable Securities on the earlier of
(A) the date as of which the Investor(s) may sell such securities without
restriction pursuant to Rule 144(b) (or successor thereto) promulgated under the
Securities Act, or (B) the date on which the Investor(s) shall have sold all
such securities.
A&R Registration Rights Agreement

2



--------------------------------------------------------------------------------



 



               (ix) “Registration Statement” means a registration statement or
registration statements of the Company filed under the Securities Act covering
the Registrable Securities.
               (x) “Rule 144” has the meaning set forth in Section 8 of this
Agreement.
               (xi) “Rule 415” means Rule 415 under the Securities Act or any
successor rule providing for offering securities on a continuous or delayed
basis.
               (xii) “Share Purchase Related Registrable Securities” means
(i) the Direct Investment Shares, (ii) the Option Premium Shares, and (iii) any
shares of capital stock issued or issuable with respect to the Direct Investment
Shares or Option Premium Shares as a result of any stock split, stock dividend,
recapitalization, exchange or similar event or otherwise.
               (x) “Warrant Related Registrable Securities” means (i) the
Warrant Shares, (ii) the shares issuable upon exercise of the Additional
Investment Warrant, (iii) the shares issuable upon exercise of the Non-IV
Warrant and (iv) any shares of capital stock issued or issuable with respect to
the foregoing as a result of any stock split, stock dividend, recapitalization,
exchange or similar event or otherwise.
     Section 2. Registration.
          (a) Right to Registration.
               (i) Purchase Option Related Registration. The Company shall
prepare and, as soon as practicable but in no event later than ten (10) Business
Days after the Purchase Option Closing Date and each Adjusted Securities Payment
Date (as defined in the Purchase Option Agreement), file with the SEC a
Registration Statement on Form S-3 covering the resale of the then unregistered
Purchase Option Related Registrable Securities (the obligations of the Company
under this subsection (a)(i) being subject to Section 2(b) below). Each
Registration Statement prepared pursuant hereto shall register for resale that
number of shares of Company Common Stock equal to (A) the number of the then
unregistered Purchase Option Related Registrable Securities constituting Company
Common Stock, plus (B) the maximum number of shares of Company Common Stock
issuable upon the exercise, conversion or exchange (as set forth in the
instrument relating thereto, assuming the satisfaction of any conditions to
exercisability, convertibility or exchangeability but without regard to any
provision contained therein for a subsequent adjustment of such number) of the
then unregistered Purchase Option Related Registrable Securities (other than the
Purchase Option Related Registrable Securities constituting Company Common
Stock), in each case, as of the trading day immediately preceding the date such
Registration Statement is initially filed with the SEC, subject to adjustment as
provided in Sections 2(c) and 2(d). The Company shall use commercially
reasonable efforts to have each such Registration Statement declared effective
by the SEC as soon as practicable
A&R Registration Rights Agreement

3



--------------------------------------------------------------------------------



 



(and in any event within 120 days) following the Purchase Option Closing Date or
Adjusted Securities Payment Date, as applicable.
               (ii) Share Purchase Related Registration. The Company has filed
with the SEC a Registration Statement on Form S-3 (Reg. No. 333-155372) covering
the resale of all of the Share Purchase Related Registrable Securities (the
obligations of the Company under this subsection (a)(ii) being subject to
Section 2(b) below). Such Registration Statement was declared effective on
December 1, 2008 and is effective as of the date hereof. The Registration
Statement prepared pursuant hereto registers for resale at least that number of
shares of Company Common Stock equal to the number of Share Purchase Related
Registrable Securities as of the trading day immediately preceding the date the
Registration Statement is initially filed with the SEC, subject to adjustment as
provided in Sections 2(c) and 2(d).
               (iii) Warrant Related Registration. The Company has filed with
the SEC a Registration Statement on Form S-3 (Reg. No. 333-155372) covering the
resale of all of the Warrant Related Registrable Securities (the obligations of
the Company under this subsection (a)(iii) being subject to Section 2(b) below).
Such Registration Statement was declared effective on December 1, 2008 and is
effective as of the date hereof. The Registration Statement prepared pursuant
hereto registers for resale at least that number of shares of Company Common
Stock equal to the number of Warrant Related Registrable Securities as of the
trading day immediately preceding the date the Registration Statement is
initially filed with the SEC, subject to adjustment as provided in Sections 2(c)
and 2(d).
               (iv) Additional Share Related Registration. The Company shall
prepare, and, as soon as practicable but in no event later than forty-five
(45) days after the Additional Closing Date, file with the SEC a Registration
Statement on Form S-3 covering the resale of all of the Additional Registrable
Securities (the obligations of the Company under this subsection (a)(iv) being
subject to Section 2(b) below). The Registration Statement prepared pursuant
hereto shall register for resale at least that number of shares of Company
Common Stock equal to the number of Additional Registrable Securities as of the
trading day immediately preceding the date the Registration Statement is
initially filed with the SEC, subject to adjustment as provided in Sections 2(c)
and 2(d). The Company shall use commercially reasonable efforts to have the
Registration Statement declared effective by the SEC as soon as practicable (and
in any event within 120 days) following the Additional Closing Date.
               (v) Non-IV Share Related Registration. The Company shall prepare,
and, as soon as practicable but in no event later than forty-five (45) days
after the Non-IV Closing Date, file with the SEC a Registration Statement on
Form S-3 covering the resale of all of the Non-IV Registrable Securities (the
obligations of the Company under this subsection (a)(v) being subject to Section
2(b) below). The Registration Statement prepared pursuant hereto shall register
for resale at least that number of shares of Company Common Stock equal to the
number of Non-IV Registrable Securities as of the trading day immediately
preceding the date the Registration Statement is initially filed with the SEC,
subject to adjustment as provided in
A&R Registration Rights Agreement

4



--------------------------------------------------------------------------------



 



Sections 2(c) and 2(d). The Company shall use commercially reasonable efforts to
have the Registration Statement declared effective by the SEC as soon as
practicable (and in any event within 120 days) following the Non-IV Closing
Date.
          (b) Ineligibility for Form S-3. In the event that Form S-3 is not
available for the registration of the resale of Registrable Securities
hereunder, the Company shall (i) register the resale of the Registrable
Securities on another appropriate form reasonably acceptable to Holdings (which
acceptable forms shall include Form S-1); and (ii) undertake to register the
Registrable Securities on Form S-3 as soon as such form is available; provided
that the Company shall maintain the effectiveness of the Registration Statement
then in effect until such time as a Registration Statement on Form S-3 covering
the Registrable Securities has been declared effective by the SEC.
          (c) Sufficient Number of Shares Registered. In the event the number of
shares available under a Registration Statement filed pursuant to Section 2(a)
is insufficient to cover all of the Registrable Securities required to be
covered by such Registration Statement, the Company shall amend the applicable
Registration Statement, or file a new Registration Statement (on the short form
available therefor, if applicable), or both, so as to cover at least 100% of the
number of such Registrable Securities as of the trading day immediately
preceding the date of the filing of such amendment or new Registration Statement
(subject to adjustment as provided in Section 2(d)), in each case, as soon as
practicable, but in any event not later than thirty (30) days after the Company
becomes aware of the necessity therefor. The Company shall use commercially
reasonable efforts to cause such amendment and/or new Registration Statement to
become effective as soon as practicable following the filing thereof. For
purposes of the foregoing provision, the number of shares available under a
Registration Statement shall be deemed “insufficient to cover all of the
Registrable Securities” if at any time the number of shares of Company Common
Stock available for resale under such Registration Statement is less than the
number of Registrable Securities. The calculation set forth in the foregoing
sentence shall be made without regard to any limitations on the exercise of the
Company Warrants and such calculation shall assume that the Company Warrants are
then exercisable into shares of Company Common Stock
          (d) No Deemed Breach. The Company shall not be deemed to have breached
its obligations under this Agreement to have any Registration Statement required
by this Agreement declared effective by the SEC within a particular time frame
in the event that the failure to have such Registration Statement declared
effective within a particular time frame results from the SEC characterizing the
offering of the shares of Company Common Stock under such Registration Statement
by the Investor(s) as a primary issuance of such shares by the Company rather
than a secondary offering pursuant to a resale prospectus; provided that, no
such time frame shall be extended to more than 240 days from its original
starting date.
     Section 3. Related Obligations. At such time as the Company is obligated to
file a Registration Statement with the SEC pursuant to Section 2(a), (b) or (c),
the Company will use commercially reasonable efforts to effect the registration
of the Registrable Securities in accordance with the intended method of
disposition thereof and,
A&R Registration Rights Agreement

5



--------------------------------------------------------------------------------



 



pursuant thereto (except at such times as the Company may be required to suspend
the use of a prospectus forming a part of the Registration Statement pursuant to
Section 3(1), at which time the Company’s obligations under Sections 3(a), (b),
(c), (d), (i) and (k) may also be suspended, as required), the Company shall
have the following obligations:
          (a) The Company shall keep each Registration Statement effective
pursuant to Rule 415 at all times until the earlier of (i) the date as of which
the Investor(s) may sell all of the Registrable Securities covered by such
Registration Statement without restriction pursuant to Rule 144(b) (or successor
thereto) promulgated under the Securities Act, or (ii) the date on which the
Investor(s) shall have sold all the Registrable Securities covered by such
Registration Statement, but in no event for a period of less than one year from
the Closing Date (the “Registration Period”).
          (b) The Company shall prepare and file with the SEC such amendments
(including post-effective amendments) and supplements to a Registration
Statement and the prospectus used in connection with such Registration Statement
as may be necessary to keep such Registration Statement effective at all times
during the Registration Period, and, during such period, comply with the
provisions of the Securities Act with respect to the disposition of all
Registrable Securities of the Company covered by such Registration Statement
until such time as all of such Registrable Securities shall have been disposed
of in accordance with the intended methods of disposition by the seller or
sellers thereof as set forth in such Registration Statement. In the case of
amendments and supplements to a Registration Statement which are required to be
filed pursuant to this Agreement (including pursuant to this Section 3(b)) by
reason of the Company filing a report on Form 10-K, Form 10-Q or Form 8-K or any
analogous report under the Exchange Act, the Company shall have incorporated
such report by reference into such Registration Statement, if applicable, or
shall file such amendments or supplements with the SEC on the same day on which
the Exchange Act report is filed which created the requirement for the Company
to amend or supplement such Registration Statement.
          (c) The Company shall furnish to each Investor whose Registrable
Securities are included in any Registration Statement, without charge,
(i) promptly after the same is prepared and filed with the SEC, at least one
(1) copy of such Registration Statement and any amendment(s) thereto, including
financial statements and schedules, and each preliminary prospectus; (ii) upon
the effectiveness of any Registration Statement, ten (10) copies of the
prospectus included in such Registration Statement and all amendments and
supplements thereto (or such other number of copies as such Investor may
reasonably request); and (iii) such other documents, including copies of any
preliminary or final prospectus, as such Investor may reasonably request from
time to time in order to facilitate the disposition of the Registrable
Securities owned by such Investor.
          (d) The Company shall use commercially reasonable efforts to
(i) register and qualify, unless an exemption from registration and
qualification applies, the resale by Investor(s) of the Registrable Securities
covered by a Registration Statement under such other securities or “blue sky”
laws of such jurisdictions in the United States as
A&R Registration Rights Agreement

6



--------------------------------------------------------------------------------



 



Investor(s) reasonably request; (ii) prepare and file in those jurisdictions
such amendments (including post-effective amendments) and supplements to such
registrations and qualifications as may be necessary to maintain the
effectiveness thereof during the Registration Period; and (iii) take such other
actions as may be necessary to maintain such registrations and qualifications in
effect at all times during the Registration Period; provided, however, that the
Company shall not be required in connection therewith or as a condition thereto
to (x) qualify to do business in any jurisdiction where it would not otherwise
be required to qualify but for this Section 3(d), (y) subject itself to general
taxation in any such jurisdiction, or (z) file a general consent to service of
process in any such jurisdiction. The Company shall promptly notify each
Investor who holds Registrable Securities of the receipt by the Company of any
notification with respect to the suspension of the registration or qualification
of any of the Registrable Securities for sale under the securities or “blue sky”
laws of any jurisdiction in the United States or its receipt of actual notice of
the initiation or threatening of any proceeding for such purpose.
          (e) The Company shall notify each Investor in writing of the happening
of any event, as promptly as practicable after becoming aware of such event, as
a result of which the prospectus included in a Registration Statement, as then
in effect, includes an untrue statement of a material fact or omission to state
a material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, and, subject to Section 3(l) hereof, promptly prepare a
supplement or amendment to such Registration Statement to correct such untrue
statement or omission. The Company shall also promptly notify each Investor in
writing when a prospectus or any prospectus supplement or post-effective
amendment has been filed, and when a Registration Statement or any
post-effective amendment has become effective.
          (f) The Company shall use commercially reasonable efforts to prevent
the issuance of any stop order or other suspension of effectiveness of a
Registration Statement, or the suspension of the qualification of any of the
Registrable Securities for sale in any jurisdiction and, if such an order or
suspension is issued, to obtain the withdrawal of such order or suspension at
the earliest possible moment.
          (g) In the event that any Investor is deemed to be an “underwriter”
with respect to the Registrable Securities, upon the written request of such
Investor in connection with such Investor’s due diligence requirements, if any,
the Company shall make available for inspection during normal business hours by
(i) such Investor, and (ii) any legal counsel, accountants or other agents
retained by the Investor (collectively, “Inspectors”), all pertinent financial
and other records, and pertinent corporate documents and properties of the
Company (collectively, “Records”), as shall be reasonably deemed necessary by
each Inspector, and cause the Company’s officers, directors and employees to
supply all information which any Inspector may reasonably request; provided,
however, that each Inspector and such Investor shall agree in writing to hold in
strict confidence and shall not make any disclosure (except with respect to an
Inspector, to the relevant Investor) or use of any Record or other information
which the Company determines in good faith to be confidential, and of which
determination the
A&R Registration Rights Agreement

7



--------------------------------------------------------------------------------



 



Inspectors are so notified, unless the release of such Records is ordered
pursuant to a final, non-appealable subpoena or order from a court or government
body of competent jurisdiction. Each Investor agrees that it shall, upon
learning that disclosure of such Records is required or is sought in or by a
court or governmental body of competent jurisdiction or through other means,
give prompt notice to the Company and allow the Company, at its expense, to
undertake appropriate action to prevent disclosure of, or to obtain a protective
order for, the Records deemed confidential. Nothing herein (or in any other
confidentiality agreement between the Company and any Investor) shall be deemed
to limit the Investor(s)’ ability to sell Registrable Securities in a manner
which is otherwise consistent with applicable laws and regulations.
          (h) The Company shall hold in confidence and not make any disclosure
of information concerning an Investor provided to the Company unless
(i) disclosure of such information is necessary to comply with federal or state
securities laws or the rules of any securities exchange or trading market on
which the Company Common Stock is listed or traded, (ii) the disclosure of such
information is necessary to avoid or correct a misstatement or omission in any
Registration Statement, or (iii) the release of such information is ordered
pursuant to a subpoena or other final, non-appealable order from a court or
governmental body of competent jurisdiction. The Company agrees that it shall,
upon learning that disclosure of such information concerning an Investor is
sought in or by a court or governmental body of competent jurisdiction or
through other means, give prompt written notice to such Investor and allow such
Investor, at the Investor’s expense, to undertake appropriate action to prevent
disclosure of, or to obtain a protective order for, such information.
          (i) The Company shall use commercially reasonable efforts either to
(i) cause all the Registrable Securities covered by a Registration Statement to
be listed on each securities exchange on which securities of the same class or
series issued by the Company are then listed, if any, if the listing of such
Registrable Securities is then permitted under the rules of such exchange, or
(ii) secure designation and quotation of all the Registrable Securities covered
by a Registration Statement on the NASDAQ Global Market. The Company shall pay
all fees and expenses in connection with satisfying its obligation under this
Section 3(i).
          (j) The Company shall cooperate with the Investor(s) who hold
Registrable Securities being offered and, to the extent applicable, facilitate
the timely preparation and delivery of certificates representing the Registrable
Securities to be offered pursuant to a Registration Statement and enable such
certificates to be in such denominations or amounts, as the case may be, as the
Investor(s) may reasonably request and registered in such names as the
Investor(s) may request.
          (k) If requested by an Investor, the Company shall (i) as soon as
practicable incorporate in a prospectus supplement or post-effective amendment
such information as an Investor reasonably requests to be included therein
relating to the sale and distribution of Registrable Securities, including,
without limitation, information with respect to the number of Registrable
Securities being offered or sold, the purchase price being paid therefor and any
other terms of the offering of the Registrable Securities to be
A&R Registration Rights Agreement

8



--------------------------------------------------------------------------------



 



sold in such offering and (ii) as soon as practicable make all required filings
of such prospectus supplement or post-effective amendment after being notified
of the matters to be incorporated in such prospectus supplement or
post-effective amendment.
          (l) Notwithstanding anything to the contrary herein, at any time after
the Registration Statement has been declared effective by the SEC, the Company
may delay or suspend the effectiveness of any Registration Statement or the use
of any prospectus forming a part of the Registration Statement due to the
non-disclosure of material, non-public information concerning the Company the
disclosure of which at the time is not, in the good faith opinion of the
Company, in the best interest of the Company (a “Grace Period”); provided, that
the Company shall promptly notify the Investor(s) in writing of the existence of
a Grace Period in conformity with the provisions of this Section 3(l) and the
date on which the Grace Period will begin (such notice, a “Commencement
Notice”); and, provided further, that no Grace Period shall exceed thirty
(30) consecutive days, and such Grace Periods shall not exceed an aggregate
total of ninety (90) days during any three hundred sixty five (365) day period.
For purposes of determining the length of a Grace Period above, the Grace Period
shall begin on and include the date specified by the Company in the Commencement
Notice and shall end on and include the date the Investor(s) receive written
notice of the termination of the Grace Period by the Company (which notice may
be contained in the Commencement Notice). The provisions of Section 3(e) hereof
shall not be applicable during any Grace Period. Upon expiration of the Grace
Period, the Company shall again be bound by the first sentence of Section 3(e)
with respect to the information giving rise thereto unless such material,
non-public information is no longer applicable. Notwithstanding anything to the
contrary, the Company shall cause its transfer agent to deliver unlegended
shares of Company Common Stock to a transferee of an Investor in accordance with
the terms of the Stock and Warrant Purchase Agreement in connection with any
sale of Registrable Securities with respect to which an Investor has entered
into a contract for sale, and delivered a copy of the prospectus included as
part of the applicable Registration Statement, prior to the Investor’s receipt
of the notice of a Grace Period and for which the Investor has not yet settled.
     Section 4. Obligations of the Investor(s).
          (a) At least seven (7) Business Days prior to the first anticipated
filing date of a Registration Statement, the Company shall notify each Investor
in writing of the information the Company requires from each such Investor if
such Investor elects to have any of such Investor’s Registrable Securities
included in such Registration Statement and provide each such Investor with a
copy of the Company’s then-current selling stockholder questionnaire (a copy of
which is attached as Exhibit A hereto, a “Selling Stockholder Questionnaire”).
It shall be a condition precedent to the obligations of the Company to complete
the registration pursuant to this Agreement with respect to the Registrable
Securities of a particular Investor that such Investor shall furnish to the
Company a completed Selling Stockholder Questionnaire, along with such other
information regarding itself, the Registrable Securities held by it and the
intended method of disposition of the Registrable Securities held by it as may
reasonably be required to effect the effectiveness of the registration of such
Registrable Securities, and
A&R Registration Rights Agreement

9



--------------------------------------------------------------------------------



 



shall execute other such documents in connection with such registration as the
Company may reasonably request. Notwithstanding anything to the contrary
contained herein, the Company shall not be required to file any such
Registration Statement until the third Business Day after the day on which it
receives all Selling Stockholder Questionnaires.
          (b) Each Investor, by such Investor’s acceptance of the Registrable
Securities, agrees to cooperate with the Company as reasonably requested by the
Company in connection with the preparation and filing of any Registration
Statement hereunder, unless such Investor has notified the Company in writing of
such Investor’s election to exclude all of such Investor’s Registrable
Securities from such Registration Statement.
          (c) Each Investor agrees that, upon receipt of any notice from the
Company of the happening of any event of the kind described in Section 3(f) or
the first sentence of Section 3(e), such Investor will immediately discontinue
disposition of Registrable Securities pursuant to any Registration Statement(s)
covering such Registrable Securities until such Investor’s receipt of the copies
of the supplemented or amended prospectus contemplated by the second sentence of
Section 3(e) or receipt of notice that no supplement or amendment is required.
          (d) Each Investor covenants and agrees that it will comply with any
applicable prospectus delivery requirements of the Securities Act as applicable
to it in connection with sales of Registrable Securities pursuant to a
Registration Statement.
     Section 5. Expenses of Registration. All reasonable expenses, other than
underwriting discounts and commissions, incurred in connection with
registrations, filings or qualifications pursuant to Sections 2 and 3 hereof,
including, without limitation, all registration, listing and qualifications
fees, printers and accounting fees, and fees and disbursements of counsel for
the Company shall be paid by the Company. All underwriting discounts and selling
commissions applicable to the sale of the Registrable Securities shall be paid
by the Investor(s), provided, however, that the Company shall reimburse the
Investor(s) for the reasonable actual fees and disbursements of one legal
counsel designated by the holders of at least a majority of the Registrable
Securities in connection with registration, filing or qualification pursuant to
Sections 2 and 3 of this Agreement, which amount shall be limited to $25,000 in
total over the term of this Agreement.
     Section 6. Indemnification. In the event any Registrable Securities are
included in a Registration Statement under this Agreement:
          (a) To the fullest extent permitted by applicable Law, the Company
will, and hereby does, indemnify and hold harmless each Investor, the directors,
officers, partners, members, employees, agents, representatives of, and each
Person, if any, who controls any Investor within the meaning of the Securities
Act or the Exchange Act (each, an “Investor Indemnified Person”), against any
losses, claims, damages, liabilities, judgments, fines, penalties, charges,
costs, reasonable attorneys’ fees, amounts paid in settlement or expenses, joint
or several with an aggregate value of
A&R Registration Rights Agreement

10



--------------------------------------------------------------------------------



 



at least $10,000, (as determined by the applicable Indemnified Party acting in
good faith), (collectively, “Claims”), incurred in investigating, preparing or
defending any action, claim, suit, inquiry, proceeding, investigation or appeal
taken from the foregoing by or before any court or governmental, administrative
or other regulatory agency, body or the SEC, whether pending or threatened,
whether or not an Indemnified Person is or may be a party thereto (“Indemnified
Damages”), to which any of them may become subject to the extent that such
Claims (or actions or proceedings, whether commenced or threatened, in respect
thereof) arise out of or are based upon: (i) any untrue statement or alleged
untrue statement of a material fact in a Registration Statement or any
post-effective amendment thereto or in any filing made in connection with the
qualification of the offering under the securities or other “blue sky” laws of
any jurisdiction in which Registrable Securities are offered (“Blue Sky
Filing”), or the omission or alleged omission to state a material fact required
to be stated therein or necessary to make the statements therein not misleading;
(ii) any untrue statement or alleged untrue statement of a material fact
contained in any preliminary prospectus if used prior to the Effective
Registration Date of such Registration Statement, or contained in the final
prospectus (as amended or supplemented, if the Company files any amendment
thereof or supplement thereto with the SEC) or the omission or alleged omission
to state therein any material fact necessary to make the statements made
therein, in the light of the circumstances under which the statements therein
were made, not misleading; (iii) any violation or alleged violation by the
Company of any federal, state or common law, rule or regulation applicable to
the Company in connection with any Registration Statement, prospectus or any
preliminary prospectus, any amendment or supplement thereto, or the issuance of
any Registrable Securities to Holdings; or (iv) any material violation of this
Agreement (the matters in the foregoing clauses (i) through (iv) being,
collectively, “Violations”). Subject to Section 6(c), the Company shall
reimburse the Investor Indemnified Persons, promptly as such expenses are
incurred and are due and payable, for any legal fees or other reasonable
expenses incurred by them in connection with investigating or defending any such
Claim. Notwithstanding anything to the contrary contained herein, the
indemnification agreement contained in this Section 6(a): (A) shall not apply to
a Claim by an Investor Indemnified Person arising out of or based upon a
Violation that occurs in reliance upon and in conformity with information
furnished in writing to the Company by or on behalf of any Investor Indemnified
Person expressly for use in connection with the preparation of the Registration
Statement or any such amendment thereof or supplement thereto; (B) with respect
to any preliminary prospectus, shall not inure to the benefit of any such Person
from whom the Person asserting any such Claim purchased the Registrable
Securities that are the subject thereof (or to the benefit of any Person
controlling such Person) if the untrue statement or omission of material fact
contained in the preliminary prospectus was corrected in the prospectus, as then
amended or supplemented, if such prospectus was timely made available by the
Company pursuant to Section 3(d), and the Investor Indemnified Person was
promptly advised in writing not to use the incorrect prospectus prior to the use
giving rise to a violation and such Investor Indemnified Person, notwithstanding
such advice, used it or failed to deliver the correct prospectus as required by
the Securities Act and such correct prospectus was timely made available
pursuant to Section 3(d); (C)  shall not be available to the extent such Claim
is based on a failure of the Investor Indemnified Person to deliver or to cause
to be
A&R Registration Rights Agreement

11



--------------------------------------------------------------------------------



 



delivered the prospectus made available by the Company, including a corrected
prospectus, if such prospectus or corrected prospectus was timely made available
by the Company pursuant to Section 3(d); and (D) along with the agreement with
respect to contribution contained in Section 7, shall not apply to amounts paid
in settlement of any Claim if such settlement is effected without the prior
written consent of the Company, which consent shall not be unreasonably withheld
or delayed. Such indemnity shall remain full force and effect regardless of any
investigation made by or on behalf of the Investor Indemnified Person and shall
survive the transfer of the Registrable Securities by the Investor(s) pursuant
to Section 9.
          (b) In connection with any Registration Statement in which an Investor
is participating, each such Investor agrees to severally and not jointly
indemnify, and hold harmless, to the same extent and in the same manner as is
set forth in Section 6(a), the Company, each of its directors, each of its
officers who signs the Registration Statement, each Person, if any, who controls
the Company within the meaning of the Securities Act or the Exchange Act, and
the Company’s general counsel to the extent that such counsel delivers one or
more legal opinions in conjunction with the preparation and filing of the
Registration Statement (each, a “Company Indemnified Person”), against any Claim
or Indemnified Damages to which any of them may become subject, under the
Securities Act, the Exchange Act or otherwise, insofar as such Claim or
Indemnified Damages arise out of or are based upon any Violation, in each case
to the extent, and only to the extent, that such Violation occurs in reliance
upon and in conformity with written information furnished to the Company by such
Investor expressly for use in connection with such Registration Statement; and,
subject to Section 6(d), such Investor will reimburse, promptly as such expenses
are incurred and are due and payable, any legal or other expenses reasonably
incurred by a Company Indemnified Person in connection with investigating or
defending any such Claim; provided, however, that the indemnity agreement
contained in this Section 6(b) and the agreement with respect to contribution
contained in Section 7 shall not apply to amounts paid in settlement of any
Claim if such settlement is effected without the prior written consent of such
Investor, which consent shall not be unreasonably withheld or delayed; provided,
further, however, that an Investor shall be liable under this Section 6(b) for
only that amount of a Claim or Indemnified Damages as does not exceed the net
proceeds to such Investor as a result of the sale of Registrable Securities
pursuant to such Registration Statement. Such indemnity shall remain in full
force and effect regardless of any investigation made by or on behalf of such
Company Indemnified Person and shall survive the transfer of the Registrable
Securities by the Investor(s) pursuant to Section 9. Notwithstanding anything to
the contrary contained herein, the indemnification agreement contained in this
Section 6(b) with respect to any preliminary prospectus shall not inure to the
benefit of any Company Indemnified Person if the untrue statement or omission of
material fact contained in the preliminary prospectus was corrected on a timely
basis in the prospectus, as then amended or supplemented.
          (c) If either an Investor Indemnified Person or a Company Indemnified
Person (an “Indemnified Person”) proposes to assert a right to be indemnified
under this Section 6, such Indemnified Person shall notify either the Company or
the relevant Investor(s), as applicable (the “Indemnifying Person”),
A&R Registration Rights Agreement

12



--------------------------------------------------------------------------------



 



promptly after receipt of notice of commencement of any action, suit or
proceeding against such Indemnified Person (an “Indemnified Proceeding”) in
respect of which a Claim is to be made under this Section 6, or the incurrence
or realization of any Indemnified Damages in respect of which a Claim is to be
made under this Section 6, of the commencement of such Indemnified Proceeding or
of such incurrence or realization, enclosing a copy of all relevant documents,
including all papers served and claims made, but the omission to so notify the
applicable Indemnifying Person promptly of any such Indemnified Proceeding or
incurrence or realization shall not relieve (x) such Indemnifying Person from
any liability that it may have to such Indemnified Person under this Section 6
or otherwise, except, as to such Indemnifying Person’s liability under this
Section 6, to the extent, but only to the extent, that such Indemnifying Person
shall have been prejudiced by such omission, or (y) any other Indemnifying
Person from liability that it may have to any Indemnified Person under the
Operative Documents.
          (d) In case any Indemnified Proceeding shall be brought against any
Indemnified Person and it shall notify the applicable Indemnifying Person of the
commencement thereof as provided by Section 6(c) and such Indemnifying Person
shall be entitled to participate in, and provided such Indemnified Proceeding
involves a claim solely for money damages and does not seek an injunction or
other equitable relief against the Indemnified Person and is not a criminal or
regulatory action, to assume the defense of, such Indemnified Proceeding with
counsel reasonably satisfactory to such Indemnified Person, and after notice
from such Indemnifying Person to such Indemnified Person of such Indemnifying
Person’s election so to assume the defense thereof and the failure by such
Indemnified Person to object to such counsel within ten (10) Business Days
following its receipt of such notice, such Indemnifying Person shall not be
liable to such Indemnified Person for legal or other expenses related to such
Indemnified Proceedings incurred after such notice of election to assume such
defense except as provided below and except for the reasonable costs of
investigating, monitoring or cooperating in such defense subsequently incurred
by such Indemnified Person reasonably necessary in connection with the defense
thereof. Such Indemnified Person shall have the right to employ its counsel in
any such Indemnified Proceeding, but the reasonable fees and expenses of such
counsel shall be at the expense of such Indemnified Person unless:
               (i) the employment of counsel by such Indemnified Person at the
expense of the applicable Indemnifying Person has been authorized in writing by
such Indemnifying Person;
               (ii) such Indemnified Person shall have reasonably concluded in
its good faith (which conclusion shall be determinative unless a court
determines that such conclusion was not reached reasonably and in good faith)
that there is or may be a conflict of interest between the applicable
Indemnifying Person and such Indemnified Person in the conduct of the defense of
such Indemnified Proceeding or that there are or may be one or more different or
additional defenses, claims, counterclaims, or causes of action available to
such Indemnified Person (it being agreed that in any case referred to in this
clause (ii) such Indemnifying Person shall not have the right to direct the
defense of such Indemnified Proceeding on behalf of the Indemnified Person);
A&R Registration Rights Agreement

13



--------------------------------------------------------------------------------



 



               (iii) the applicable Indemnifying Person shall not have employed
counsel reasonably acceptable to the Indemnified Person, to assume the defense
of such Indemnified Proceeding within a reasonable time after notice of the
commencement thereof; provided, however, that (A) this clause (iii) shall not be
deemed to constitute a waiver of any conflict of interest that may arise with
respect to any such counsel, and (B) an Indemnified Person may not invoke this
clause (iii) if such Indemnified Person failed to timely object to such counsel
pursuant to the first paragraph of this Section 6(d) above (it being agreed that
in any case referred to in this clause (iii) such Indemnifying Party shall not
have the right to direct the defense of such Indemnified Proceeding on behalf of
the Indemnified Party); or
               (iv) any counsel employed by the applicable Indemnifying Person
shall fail to timely commence or reasonably conduct the defense of such
Indemnified Proceeding, and such failure has prejudiced (or is in immediate
danger of prejudicing) the outcome of such Indemnified Proceeding (it being
agreed that in any case referred to in this clause (iv) such Indemnifying Party
shall not have the right to direct the defense of such Indemnified Proceeding on
behalf of the Indemnified Party);
in each of which cases the reasonable fees and expenses of counsel for such
Indemnified Person shall be at the expense of such Indemnifying Person. The
Indemnifying Person shall be responsible for the reasonable fees and expenses of
only one counsel retained by all Indemnified Persons with respect to any
Indemnified Proceeding, and any additional counsel shall be retained at the
expense of such Indemnified Person, unless counsel for any Indemnified Person
reasonably concludes in good faith (which conclusion shall be determinative
unless a court determines that such conclusion was not reached reasonably and in
good faith) that there is or may be a conflict of interest between such
Indemnified Person and one or more other Indemnified Persons in the conduct of
the defense of such Indemnified, in which case the Indemnifying Person shall be
responsible for the reasonable fees and expenses of such additional counsel.
          (e) Without the prior written consent of such Indemnified Person, such
Indemnifying Person shall not settle or compromise, or consent to the entry of
any judgment in, any pending or threatened Indemnified Proceeding, unless such
settlement, compromise, consent or related judgment (i) includes an
unconditional release of such Indemnified Person from all liability for Losses
arising out of such claim, action, investigation, suit or other legal
proceeding, (ii) provides for the payment of money damages as the sole relief
for the claimant (whether at law or in equity), (iii) involves no admission of
fact adverse to such Indemnified Person or finding or admission of any violation
of law or the rights of any Person by the Indemnified Person, and (iv) is not in
the nature of a criminal or regulatory action. No Indemnified Person shall or
compromise, or consent to the entry of any judgment in, any pending or
threatened Indemnified Proceeding (A) in respect of which any payment would
result hereunder or under any other Operative Document, (B) which includes an
injunction that will adversely affect any Indemnifying Person, (C) which
involves an admission of fact adverse to any Indemnifying Person or finding or
admission of any violation of law or the rights of any Person by the
Indemnifying Person, or (D) which is in the nature of a
A&R Registration Rights Agreement

14



--------------------------------------------------------------------------------



 



criminal or regulatory action, without the prior written consent of the
Indemnifying Person, such consent not to be unreasonably conditioned, withheld
or delayed.
          (f) The indemnification required by this Section 6 shall be made by
periodic payments of the amount of Claims during the course of the investigation
or defense, as and when Indemnified Damages are incurred.
     Section 7. Contribution. To the extent any indemnification by an
Indemnifying Person is prohibited or limited by law, such Indemnifying Person
agrees to make the maximum contribution with respect to any amounts for which it
would otherwise be liable under Section 6 to the fullest extent permitted by
law; provided, however, that: (i) no Person involved in the sale of Registrable
Securities which Person is guilty of fraudulent misrepresentation (within the
meaning Section 11(f) of the Securities Act) in connection with such sale shall
be entitled to contribution from any Person involved in such sale of Registrable
Securities who was not guilty of fraudulent misrepresentation; and
(ii) contribution by any seller of Registrable Securities shall be limited in
amount to the net amount of proceeds received by such seller from the sale of
such Registrable Securities pursuant to such Registration Statement.
     Section 8. Reports Under The Exchange Act. With a view to making available
to the Investor(s) the benefits of Rule 144 promulgated under the Securities Act
or any other similar rule or regulation of the SEC that may at any time permit
the Investor(s) to sell securities of the Company to the public without
registration (“Rule 144”), the Company agrees to use commercially reasonable
efforts to:
          (a) make and keep public information available, as those terms are
understood and defined in Rule 144;
          (b) file with the SEC in a timely manner all reports and other
documents required of the Company under the Securities Act and the Exchange Act
so long as the Company remains subject to such requirements and the filing of
such reports and other documents is required for the applicable provisions of
Rule 144; and
          (c) furnish to each Investor so long as such Investor owns Registrable
Securities, promptly upon request, (i) a written statement by the Company, if
true, that it has complied with the reporting requirements of Rule 144, the
Securities Act and the Exchange Act, (ii) a copy of the most recent annual or
quarterly report of the Company and such other reports and documents so filed by
the Company, and (iii) such other information as may be reasonably requested to
permit the Investor(s) to sell such securities pursuant to Rule 144 without
registration.
     Section 9. Assignment of Registration Rights. The rights under this
Agreement with respect to the Share Purchase Related Registrable Securities
shall be automatically assignable in full or in part by the Investor(s) to any
transferee of all or at least 30,000 of such Investor’s Share Purchase Related
Registrable Securities (or, if an Investor then holds 30,000 shares, a transfer
of all such Investor’s Share Purchase Related Registrable Securities), if:
(i) the Investor agrees in writing with the transferee or
A&R Registration Rights Agreement

15



--------------------------------------------------------------------------------



 



assignee to assign such rights, and a copy of such agreement is furnished to the
Company within a reasonable time after such assignment; (ii) the Company is,
within a reasonable time after such transfer or assignment, furnished with
written notice of (A) the name and address of such transferee or assignee, and
(B) the securities with respect to which such registration rights are being
transferred or assigned; (iii) immediately following such transfer or assignment
the further disposition of such securities by the transferee or assignee is
restricted under the Securities Act and applicable state securities laws;
(iv) at or before the time the Company receives the written notice contemplated
by clause (ii) of this sentence the transferee or assignee agrees in writing
with the Company to be bound by all of the provisions contained herein,
including the obligation to provide the Company with a completed Selling
Stockholder Questionnaire, as applicable; and (v) such transfer shall have been
made in accordance with the applicable transfer requirements set forth in
Article VI of the Stock and Warrant Purchase Agreement.
     Section 10. Amendment.
          (a) The terms of this Agreement shall not be altered, modified,
amended, waived or supplemented in any manner whatsoever except by a written
instrument signed by each of (i) the Company and (ii) Investor(s) holding a
majority of the Registrable Securities (other than in the case of any
alteration, modification, amendment, waiver or supplement which affects any
individual Investor in a manner that is less favorable or more detrimental to
such Investor than to the other Investor(s) solely based on the face of such
alteration, modification, amendment, waiver or supplement and without regard to
the number of Registrable Securities held by such Investor, in which case, such
alteration, modification, amendment, waiver or supplement must also be approved
by such less favorably or more detrimentally treated Investor).
          (b) Notwithstanding Section 10(a), any party hereto may waive, solely
with respect to itself, any one or more of its rights hereunder without the
consent of any other party hereto; provided that no such waiver shall be
effective unless set forth in a written instrument executed by the party against
whom such waiver is to be effective.
     Section 11. Miscellaneous.
          (a) A Person is deemed to be a holder of Registrable Securities
whenever such Person owns or is deemed to own of record such Registrable
Securities. If the Company receives conflicting instructions, notices or
elections from two or more Persons with respect to the same Registrable
Securities, the Company shall act upon the basis of instructions, notice or
election received from the such record owner of such Registrable Securities.
          (b) Any notice, request, demand, waiver, consent, approval or other
communication which is required or permitted to be given to any Party shall be
in writing addressed to the Party at its address set forth below and shall be
deemed given (i) when delivered to the Party personally, (ii) if sent to the
Party by facsimile transmission (promptly followed by a hard-copy delivered in
accordance with this Section 11(b)),
A&R Registration Rights Agreement

16



--------------------------------------------------------------------------------



 



when the transmitting Party obtains written proof of transmission and receipt;
provided, however, that notwithstanding the foregoing, any communication sent by
facsimile transmission after 5:00 PM (receiving Party’s time) or not on a
Business Day shall not be deemed received until the next Business Day,
(iii) when delivered by next Business Day delivery by a nationally recognized
courier service, or (iv) if sent by registered or certified mail, when received,
provided postage and registration or certification fees are prepaid and delivery
is confirmed by return receipt:
If to the Company:
OXiGENE, Inc.
701 Gateway Boulevard
South San Francisco, CA 94080
Attn: Chief Executive Officer
Fax: (650) 635-7001
If to Holdings:
Symphony ViDA Holdings LLC
7361 Calhoun Place, Suite 325
Rockville, MD 20855
Attn: Robert L. Smith, Jr.
Fax: (301) 762-6154
with a copy to:
Symphony Capital Partners, L.P.
875 Third Avenue, 18th Floor
New York, NY 10022
Attn: Mark Kessel
Fax: (212) 632-5401
and
Symphony Strategic Partners, LLC
875 Third Avenue, 18th Floor
New York, NY 10022
Attn: Mark Kessel
Fax: (212) 632-5401
or to such other address as such party may from time to time specify by notice
given in the manner provided herein to each other party entitled to receive
notice hereunder.
          (c) This Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York; except to the extent that this
Agreement pertains to the internal governance of Holdings or the Company and to
such
A&R Registration Rights Agreement

17



--------------------------------------------------------------------------------



 



extent this Agreement shall be governed and construed in accordance with the
laws of the State of Delaware.
          (d) Each of the parties hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of any
New York State court, any Delaware State court or federal court of the United
States of America sitting in New York County in the State of New York or
Wilmington, Delaware, and any appellate court from any jurisdiction thereof, in
any action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in any such New York State
court, any such Delaware State court or, to the fullest extent permitted by law,
in such federal court. Each of the parties hereto agrees that a final judgment
in any such action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law. Nothing in this Agreement shall affect any right that any party hereto may
otherwise have to bring any action or proceeding relating to this Agreement.
          (e) Each of the parties hereto irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection that
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any New York State or
federal court, or any Delaware State or Federal court. Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court. Each of the parties hereby consent to service of process by
mail.
          (f) WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO IRREVOCABLY
WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
(WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO
THIS AGREEMENT.
          (g) Entire Agreement. This Agreement (including any Annexes,
Schedules, Exhibits or other attachments hereto) constitutes the entire
agreement between the parties hereto with respect to the matters covered hereby
and supersedes all prior and contemporaneous agreements, correspondence,
discussion and understandings with respect to such matters between the parties
hereto, excluding the Operative Documents.
          (h) Successors; Assignment; Counterparts.
               (i) Nothing expressed or implied herein is intended or shall be
construed to confer upon or to give to any Person, other than the parties
hereto, any right, remedy or claim under or by reason of this Agreement or of
any term, covenant or condition hereof, and all the terms, covenants,
conditions, promises and agreements contained herein shall be for the sole and
exclusive benefit of the parties hereto and their
A&R Registration Rights Agreement

18



--------------------------------------------------------------------------------



 



successors and permitted assigns provided, however, that, subject to the
requirements of Section 9, this Agreement shall inure to the benefit of and be
binding upon the permitted successors and assigns of each of the parties hereto.
               (ii) This Agreement may be executed in one or more counterparts,
each of which, when executed, shall be deemed an original but all of which taken
together shall constitute one and the same Agreement.
          (i) Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.
          (j) All consents and other determinations required to be made by the
Investor(s) pursuant to this Agreement shall be made, unless otherwise specified
in this Agreement, by Investor(s) holding at least a majority of the Registrable
Securities.
     Section 12. Original Agreement. The Original Agreement is hereby amended
and superseded in its entirety and restated herein. Such amendment and
restatement is effective upon execution of this Agreement by the parties hereto.
Upon such execution, all provisions of, rights granted and covenants made in the
Original Agreement are hereby superseded in their entirety by the provisions
hereof and shall have no further force or effect.
[SIGNATURES FOLLOW ON NEXT PAGE]
A&R Registration Rights Agreement

19



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their respective officers or other representatives thereunto duly
authorized, as of the date first above written.

     
 
OXiGENE, INC.
 
   
 
By:  /s/ John A. Kollins
 
   
 
Name: John A. Kollins
Title: Chief Executive Officer
 
   
 
SYMPHONY ViDA HOLDINGS LLC
 
   
 
By:  Symphony Capital Partners, L.P.,
its Manager
 
   
 
By:  Symphony Capital GP, L.P.,
its general partner
 
   
 
By:  Symphony GP, LLC,
its general partner
 
   
 
By:  /s/ Mark Kessel
 
   
 
Name: Mark Kessel
Title: Managing Member

[Signature Page to Amended and Restated Registration Rights Agreement]

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF SELLING STOCKHOLDER QUESTIONNAIRE
NOTICE
     The undersigned beneficial owner (the “Selling Securityholder”) of
Registrable Securities hereby gives notice to OXiGENE, Inc. (the “Company”) of
its intention to sell or otherwise dispose of Registrable Securities
beneficially owned by it and listed below in Item 3 (unless otherwise specified
under such Item 3) pursuant to the Registration Statement, pursuant to the terms
of the Amended and Restated Registration Rights Agreement (the “Registration
Rights Agreement”) dated as of [___], 2009, by and between the Company and
Symphony ViDA Holdings LLC (“Holdings”). Capitalized terms used but not defined
herein are used as defined in Registration Rights Agreement.
     The undersigned hereby gives notice to the Company of its intention to sell
the Registrable Securities listed in Item 3 below, pursuant to the Registration
Statement and, provides the following information to the Company and represents
and warrants that such information is accurate and complete:
QUESTIONNAIRE

1.   Full legal name of Selling
Securityholder:                                        

  (a)   Full legal name of registered holder of the Registrable Securities (if
not the same as (1) above) through which Registrable Securities listed in Item 3
below are held:                                              (b)   Full legal
name of DTC participant (if applicable and if not the same as (1) above) through
which Registrable Securities listed in Item 3 below are
held:                                             (c)   Status (yes/no) of
Selling Securityholder as a registered broker-dealer or an affiliate of a
registered broker-dealer (please describe to the extent
applicable):                                        

2.   Address for notices to Selling
Securityholder:                                              
Telephone:                                              
Fax:                                               Contact
Person:                                        

3.   Beneficial Ownership of Registrable Securities:

  (a)   Type and number of Registrable Securities beneficially owned:
                                             (b)   CUSIP No(s). of such
Registrable Securities beneficially owned:

Exhibit A to the
A&R Registration Rights Agreement

 



--------------------------------------------------------------------------------



 



4.   Beneficial ownership of other securities of the Company owned by the
Selling Securityholder.

     Except as set forth below in this Item 4, the undersigned is not the
beneficial or registered owner of any securities of the Company other than the
Registrable Securities listed above in Item 3.

  (a)   Type and amount of other securities beneficially owned by the Selling
Securityholder:     (b)   CUSIP No(s). of such other securities beneficially
owned:

5.   Relationships with the Company:

     Except as set forth below, neither the undersigned nor any of its
affiliates, officers, directors or principal equity holders (owners of 5% or
more of the equity securities of the undersigned) has held any position or
office or has had any other material relationship with the Company (or its
predecessors or affiliates) during the past three years.
State any exceptions here:
 
 

6.   Plan of Distribution:

     Except as set forth below, the undersigned (including its donees,
distributees or pledgees) intends to distribute the Registrable Securities
listed above in Item 3 pursuant to the Registration Statement only as follows
(if at all). Such Registrable Securities may be sold from time to time directly
by the undersigned or, alternatively, through underwriters, broker-dealers or
agents. If the Registrable Securities are sold through underwriters,
broker-dealers or agents, the Selling Securityholder will be responsible for any
related underwriting discounts or commissions or agents’ commissions. Such
Registrable Securities may be sold in one or more transactions at fixed prices,
at prevailing market prices at the time of sale, at varying prices determined at
the time of sale or at negotiated prices. The selling stockholders may sell
their shares by one or more of or a combination of the following methods:
(i) purchases by a broker-dealer as principal and resale by such broker-dealer
for its own account pursuant to this prospectus; (ii) ordinary brokerage
transactions and transactions in which the broker solicits purchasers;
(iii) block trades in which the broker-dealer so engaged will attempt to sell
the shares as agent but may position and resell a portion of the block as
principal to facilitate the transaction; (iv) an over-the-counter distribution
in accordance with the rules of the Nasdaq Global Market; (v) in privately
negotiated transactions; and (vi) in options transactions. The undersigned may
also sell Registrable Securities short and
Exhibit A to the
A&R Registration Rights Agreement

2



--------------------------------------------------------------------------------



 



deliver Registrable Securities to close out short positions, or loan or pledge
Registrable Securities to broker-dealers that in turn may sell such securities.
State any exceptions here:
 
 
     Note: In no event will such method(s) of distribution take the form of an
underwritten offering of the Registrable Securities without the prior agreement
of the Company.
     The undersigned acknowledges its obligation to comply with the provisions
of the Exchange Act and the rules thereunder relating to stock manipulation,
particularly Regulation M thereunder (or any successor rules or regulations), in
connection with any offering of Registrable Securities pursuant to the
Registration Rights Agreement. The undersigned agrees that neither it nor any
person acting on its behalf will engage in any transaction in violation of such
provisions.
     In the event that the Selling Securityholder transfers all or a portion of
the Registrable Securities listed in Item 3 above after the date on which such
information is provided to the Company, the Selling Securityholder agrees to
notify the transferee(s) at the time of the transfer of its rights and
obligations under this Questionnaire and the Registration Rights Agreement.
     The Selling Securityholder hereby acknowledges its obligations under the
Registration Rights Agreement to indemnify and hold harmless certain persons as
set forth therein.
     Pursuant to the Registration Rights Agreement, the Company has agreed under
certain circumstances to indemnify the Selling Securityholder against certain
liabilities.
     In accordance with the undersigned’s obligation under the Registration
Rights Agreement to provide such information as may be required by law for
inclusion in the Registration Statement, the undersigned agrees to promptly
notify the Company of any inaccuracies or changes in the information provided
herein that may occur subsequent to the date hereof at any time while the
Registration Statement remains effective, including, without limitation, any
change in the undersigned’s beneficial ownership of Registrable Securities.
     All notices hereunder and pursuant to the Registration Rights Agreement
shall be made in writing to the Selling Securityholder at the address set forth
in Section 2 above, and to the Company at the address set forth below.
     By signing below, the undersigned consents to the disclosure of the
information contained herein in its answers to Items 1 through 6 above and the
inclusion of such
Exhibit A to the
A&R Registration Rights Agreement

3



--------------------------------------------------------------------------------



 



information in the Registration Statement and the related prospectus. The
undersigned understands that such information will be relied upon by the Company
in connection with the preparation or amendment of the Registration Statement
and the related prospectus.
     Once this Questionnaire is executed by the Selling Securityholder and
delivered to the Company, the terms of this Questionnaire, and the
representations and warranties contained herein, shall be binding on, shall
inure to the benefit of and shall be enforceable by the respective successors,
heirs, personal representatives and assigns of the Company and the Selling
Securityholder (with respect to the Registrable Securities beneficially owned by
such Selling Securityholder and listed in Item 3 above). This Agreement shall be
governed in all respects by the laws of the State of New York.
     IN WITNESS WHEREOF the undersigned, by authority duly given, has caused
this Questionnaire to be executed and delivered either in person or by its duly
authorized agent.

     
Dated:                                                            
  Beneficial Owner:                    
 
   
 
  By:                                                            
 
   
 
  Name:                                                            
 
   
 
  Title:                                                            

PLEASE RETURN THE COMPLETED AND EXECUTED QUESTIONNAIRE TO OXIGENE, INC. AT:
230 Third Avenue
Waltham, MA 02451
Attn: Chief Financial Officer
Facsimile: (781) 547-6800
Exhibit A to the
A&R Registration Rights Agreement

4